Citation Nr: 0702857	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability, as being secondary to bilateral pes planus with 
hammertoes and calluses.

2.  Entitlement to service connection for bilateral knee 
disability, as being secondary to bilateral pes planus with 
hammertoes and calluses.

3.  Entitlement to service connection for bilateral hip 
disability, as being secondary to bilateral pes planus with 
hammertoes and calluses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1972.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2006, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence along with a waiver of initial 
consideration by the agency of original jurisdiction.  After 
the hearing, the veteran submitted additional evidence and 
has indicated he wanted to waive initial consideration of the 
evidence by the agency of original jurisdiction.  Thus, the 
Board may proceed with considering the issues on appeal.  See 
38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  There is a lack of competent evidence showing a current 
low back disability.  

2.  The preponderance of the evidence is against a finding 
that arthritis of the bilateral knee is due to or has been 
made worse by the service-connected bilateral pes planus.

3.  The preponderance of the evidence is against a finding 
that osteoarthritis of the bilateral hip is due to or has 
been made worse by the service-connected bilateral pes 
planus.

CONCLUSIONS OF LAW

1.  A low back disability is not due to, the result of, or 
aggravated by bilateral pes planus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  A bilateral knee disability is not due to, the result of, 
or aggravated by bilateral pes planus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  A bilateral hip disability is not due to, the result of, 
or aggravated by bilateral pes planus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a March 2003 letter, which was issued before initial 
consideration of the claims on appeal.  In it, VA informed 
the veteran that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim, but 
that he must provide enough information so that VA could 
request any relevant records.  It told him that VA would help 
him get such information as medical records, employment 
records, or records from other federal agencies.  The veteran 
was also informed of the types of evidence needed in a claim 
for secondary service connection.  Finally, VA essentially 
asked the veteran to submit any evidence in his possession 
that pertained to the claim.  For example, it listed several 
types of evidence the veteran could submit and then stated to 
send VA any medical reports he had.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
notice was sent to the veteran in Mach 2006 informing him of 
all five elements.  

The veteran has submitted private medical records and VA 
treatment records.  VA has obtained other VA treatment 
records and provided the veteran with an examination in 
connection with his claims.  

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Secondary Service Connection

Service connection for bilateral pes planus with hammertoes 
and calluses was awarded in a June 2003 rating decision and 
assigned a 50 percent evaluation.  The veteran asserts that 
this service-connected disability causes him to alter his 
gait, which has aggravated low back, bilateral knee, and 
bilateral hip disabilities.  He has stated that he does not 
believe that his service-connected pes planus caused the 
additional disabilities, but rather aggravated them.

At the October 2006 hearing before the undersigned, the 
veteran testified that he had had an injury to his low back 
while in service and had been treated for low back pain.  He 
could not remember whether x-rays were taken.  He stated that 
he first experienced bilateral knee and bilateral hip pain in 
approximately 1980 and low back pain in the last six or seven 
years.  The veteran testified that the pain on those areas 
was aggravated by the way he walked.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Section 3.310(a) of 
Title 38, Code of Federal Regulations, which applies to 
secondary service connection for a disability which derives 
from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2006).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (Oct. 2006); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Low back disability

After having carefully reviewed the evidence of record, to 
include the testimony provided by the veteran and his spouse 
in October 2006, the Board finds that the preponderance of 
the evidence is against the grant of service connection for 
low back disability as being secondary to the service-
connected bilateral pes planus, to include as being 
aggravated by the service-connected disability.  Service 
connection is warranted for a "disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty . . . ."  38 U.S.C.A. §§ 
1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  A 
claim for secondary service connection also requires that a 
claimant bring forth evidence of a disability due to a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  

Here, there is a lack of competent evidence that the veteran 
has a disability involving the low back.  There is no 
question that he has pain in his low back, as evidenced by 
the medical records, both VA and private, and his testimony 
and statements.  However, there is a lack of objective 
evidence that the veteran has a current low back disability 
due to an underling disease or injury.  For example, April 
2003 x-rays of the lumbar spine showed no fracture, minimal 
osteophytes of the vertebral bodies, and facets that were 
free of arthritic change.  There is a VA outpatient treatment 
report that shows a comment that the veteran's "back pain 
most likely due to his foot problem."  However, that 
physician provided no diagnosis other than back "pain," 
which, as noted above, is not a disability for VA purposes.  
See Sanchez-Benitez, supra.  Other medical records show that 
the veteran is having "problems" with his back.  What is 
missing from the record is clinical evidence of a low back 
disability due to disease or injury.

Without competent evidence of a current diagnosis of a low 
back disability due to disease or injury, to include the 
service-connected disease or injury, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  While the veteran has stated he has 
a current low back disability, he is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Again, the Board cannot award 
service connection for pain without evidence of an underlying 
disease or injury.  See Sanchez-Benitez, supra.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for low back disability, as being 
secondary to the service-connected bilateral pes planus, and 
the benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.

B.  Bilateral knee and bilateral hip disabilities

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral knee and bilateral 
hip disabilities.  There is a conflict in the records 
regarding whether the veteran has a current underlying 
disease process in his knees.  April 2003 x-rays did not show 
any osseous pathology.  However, in a September 2004 VA 
outpatient treatment report, the examiner commented that x-
rays had shown degenerative changes in both knees.  Those x-
rays are not in the claims file.  Regardless, the Board will 
resolve doubt in favor of a finding that there is current 
competent evidence of degenerative changes in the knees.  
April 2003 x-rays of the hips show arthritis.  Therefore, 
there is competent evidence of current "disability" 
involving the right and left knees and the right and left 
hips.  

As to these two claims, the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected bilateral pes planus has caused or 
aggravated the disabilities of the knees and hips.  In an 
April 2003 VA examination report, the examiner stated that he 
wanted to review the x-rays taken at that time before 
rendering an opinion regarding whether there was a possible 
relationship between the knees and hips and the service-
connected bilateral pes planus.  He wanted the veteran to 
undergo x-rays to see if the "arthritic process is being 
accentuated because of abnormal weight-bearing" on the 
veteran's flat feet.  In a June 2003 addendum, he determined 
that the osteoarthritis shown in the hips was consistent with 
the veteran's age and that it was less likely than not that 
the bilateral knee and bilateral hip disabilities were 
secondary to pes planus.

The veteran feels that he has submitted evidence to refute 
this medical opinion; however, the opinions upon which he 
relies are quite speculative, at best.  For example, in a 
February 2004 letter, a Doctor of Podiatric Medicine stated 
that he did not feel that the foot condition could be the 
"original etiology" of the other problems (he addressed 
only the back and hips and not the knees), but he noted that 
compensation in one's gait pattern "can create unusual 
stress and strain in other areas of the body."  He added 
that he felt the veteran's foot condition "could have a 
profound [e]ffect on the duration and severity of the 
symptoms of these other problems."  (Emphasis added.)  The 
way this medical opinion is worded indicates that the 
veteran's service-connected disability could have caused hip 
problems.  The Board finds this medical opinion is too 
speculative to provide a nexus between the bilateral hip 
disability and the service-connected bilateral pes planus.  
See Obert v. Brown, 5 Vet. App. 30 (1993) (Court found that 
statement made by a private physician that the veteran may 
have been showing symptoms of multiple sclerosis for many 
years prior to the diagnosis was "too speculative"); see 
also Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding 
that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient).  

The same kind of analysis applies to a September 2004 VA 
treatment record.  In that medical record, the examiner noted 
that the veteran had arthritic degeneration in the knees and 
that he complained of bilateral hip pain.  The veteran asked 
the examiner if it was possible that his feet were causing 
his knee and hip problems.  The examiner stated the 
following, in part:

I told him it was certainly possible[] 
that if his feet are actually hurting him 
enough and are painful enough, which I am 
sure they are due to the deformities and 
the problems that he has, that he is 
starting to walk differently which is 
going to [a]ffect both his knee and hip 
joints which could have detrimental 
effects on those joints due to th[e] 
malalignment and the attempts to 
accommodate and adapt due to the severe 
pain and discomfort associated with both 
feet.  

Like the February 2004 opinion, this opinion is speculative.  
The examiner is merely noting that the veteran's bilateral 
foot disabilities "could have" detrimental effects on the 
knee and hips.  See id.  Such wording does not establish a 
nexus between the veteran's current knee and hip disabilities 
and his service-connected bilateral pes planus.  Neither 
statement clinically establishes that the disorders were 
caused by or were permanently made worse by the service 
connected foot disabilities.

The Board does not doubt the sincerity of the veteran's 
belief that he has developed bilateral knee and bilateral hip 
disabilities as a result of the service-connected bilateral 
pes planus.  As noted above, as a lay person without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. 492; see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral knee and bilateral hip 
disabilities, as being secondary to the service-connected 
bilateral pes planus, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for low back disability, bilateral knee 
disability, and bilateral hip disability, as being secondary 
to service-connected bilateral pes planus with hammertoes and 
calluses, is denied.


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


